UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value December 31, 2011 Class IA: $7.25 Class IB: $7.22 Total return at net asset value Barclays George Capital U.S. Putnam (as of Class IA Class IB Russell 1000 Aggregate Blended 12/31/11) shares* shares* Value Index Bond Index Index 1 year 2.88% 2.77% 0.39% 7.84% 4.21% 5 years –13.30 –14.37 –12.50 37.01 10.87 Annualized –2.81 –3.06 –2.64 6.50 2.08 10 years 18.04 15.18 46.52 75.35 69.54 Annualized 1.67 1.42 3.89 5.78 5.42 Life 34.92 30.97 63.47 124.14 102.62 Annualized 2.22 1.99 3.66 6.08 5.30 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the Russell 1000 Value Index and 40% of which is based on the Barclays Capital U.S. Aggregate Bond Index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. *The unclassified sector includes exchange-traded funds and other securities not able to be classified by sector. Reflects equity holdings and cash only. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers How would you characterize financial market performance in 2011? In 2011, markets yet again swung sharply between an optimistic and a pessimistic view of both the U.S. and global economies. Until the spring, stocks rallied on the expectations of continued economic recovery, but bonds lagged. From March to June, there was downward pressure on mortgage-related areas of the fixed-income markets. The Federal Reserve’s quantitative easing program had little impact, and was concluded at the end of June. However, stocks began to reverse course as evidence mounted that business activity was below expectations. The March earthquake and tsunami in Japan had begun to disrupt global manufacturing activity. In addition, Europe’s percolating sovereign debt crisis heated up again, adding to doubts about the global economy. Can you give more background on the mid-year volatility? Beginning last spring, “macro,” or headline, issues dominated “micro” issues and company fundamentals, causing stock prices to fall amid greater volatility. Greece was perceived to be at risk of default in light of its high debt relative to its gross domestic product. The predicament of Greece was shared in part by Spain and Italy, and the crisis worsened as short-term funding costs increased for all of these countries. The ultimate fear of investors was that losses would spread throughout the European banking system, generally curtailing financial liquidity and posing the risk of bank failure, as well as slowing growth throughout the region. What types of investments offered refuge? In this context, the best-performing assets became fixed-income securities considered to have the lowest risk of default, including U.S. Treasuries and government-related mortgage-backed securities. Even following the decision by ratings agency Standard & Poor’s to downgrade U.S. Treasury debt, the prices of these securities generally rose. The downgrade was principally a comment on the inability of the U.S. political system to tackle the debt issues, but its greatest impact was on stock prices. By early October, the market had declined 20% from its peak earlier in the year. From that point, conditions improved. A broad rally occurred in October on signs that the U.S. economy was still expanding and that European policymakers were at least moving in the right direction to prevent an uncontrolled banking crisis. Stocks rose briskly and brought U.S. markets generally to levels near those of January 2011. How did you steer the fund through these challenges? The portfolio’s balance of stock and bond investments helped to insulate it from volatility during this period. Whenever markets saw reasons to be hopeful, the equity investments generally reflected that optimism, and when markets experienced broad-based flights to safety, the bond portion of the portfolio provided a cushion from the equity losses. In addition, the fund’s general bias toward higher-quality securities among both stocks and bonds added resilience. How did your investment decisions influence performance? One of the most beneficial decisions was to maintain an underweight to stocks in the financials sector. Slow economic growth and increased government regulation have fostered a challenging environment for banks, in particular. We decided to hold underweight positions relative to the benchmark in stocks such as Bank of America, Citigroup, and Wells Fargo. Positive contributors to performance included Philip Morris International, a consumer staples sector holding with an impressive earnings profile that is less sensitive to the economic cycle. A position in Exxon Mobil, the nation’s largest oil company, also performed well despite fluctuations in oil prices during the year. In addition, some portfolio decisions detracted from results. Among stocks, positions in more economically sensitive sectors, such as retail chains Staples and Target, had an adverse impact. In the fixed-income portion of the portfolio, we had a small underweight to Treasuries and an overweight to corporate bonds, because we considered Treasuries to be overvalued relative to historical price levels. Corporate bonds offered more attractive valuations, in our view. However, economic worries caused Treasuries to outperform corporates in the second half of the period. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT Geor ge Putnam Balanced Fund Your fund’s managers Portfolio Manager David M. Calabro joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Raman Srivastava is a CFA charterholder. He joined Putnam in 1999 and has been in the investment industry since 1997. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT George Putnam Balanced Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.75 $4.99 $3.82 $5.09 Ending value (after expenses) $981.10 $979.60 $1,021.42 $1,020.16 Annualized expense ratio† 0.75% 1.00% 0.75% 1.00% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Geor ge Putnam Balanced Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT George Putnam Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT George Putnam Balanced Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2012 Putnam VT Geor ge Putnam Balanced Fund 5 The fund’s portfolio 12/31/11 COMMON STOCKS (58.2%)* Shares Value Banking (5.2%) Bank of New York Mellon Corp. (The) 28,500 $567,435 BB&T Corp. 12,700 319,659 Comerica, Inc. 13,100 337,980 Fifth Third Bancorp 24,300 309,096 JPMorgan Chase & Co. 94,200 3,132,150 PNC Financial Services Group, Inc. 4,500 259,515 State Street Corp. 25,700 1,035,966 SunTrust Banks, Inc. 5,800 102,660 U.S. Bancorp 47,800 1,292,990 Wells Fargo & Co. 67,800 1,868,568 Basic materials (1.7%) Alcoa, Inc. 19,300 166,945 Dow Chemical Co. (The) 8,700 250,212 E.I. du Pont de Nemours & Co. 20,500 938,490 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 5,000 183,950 Nucor Corp. 13,100 518,367 PPG Industries, Inc. 6,900 576,081 Rio Tinto PLC ADR (United Kingdom) 4,600 225,032 Weyerhaeuser Co. R 5,516 102,984 Capital goods (3.3%) Avery Dennison Corp. 4,800 137,664 Eaton Corp. 12,900 561,537 Emerson Electric Co. 4,800 223,632 Illinois Tool Works, Inc. 12,100 565,191 Ingersoll-Rand PLC 11,300 344,311 KBR, Inc. 7,300 203,451 Lockheed Martin Corp. 3,000 242,700 Northrop Grumman Corp. 12,700 742,696 Parker Hannifin Corp. 9,400 716,750 Raytheon Co. 13,400 648,292 Staples, Inc. 36,400 505,596 United Technologies Corp. 13,400 979,406 Communication services (4.9%) AT&T, Inc. 91,700 2,773,007 Comcast Corp. Class A 51,500 1,221,065 DIRECTV Class A † 2,600 111,176 Juniper Networks, Inc. † 19,000 387,790 Time Warner Cable, Inc. 7,800 495,846 Verizon Communications, Inc. 76,440 3,066,772 Vodafone Group PLC ADR (United Kingdom) 24,600 689,538 Conglomerates (2.2%) 3M Co. 6,000 490,380 General Electric Co. 145,500 2,605,904 Tyco International, Ltd. 19,800 924,858 Consumer cyclicals (5.1%) Bed Bath & Beyond, Inc. † 4,400 255,068 Carnival Corp. 12,500 408,000 Clorox Co. (The) 2,500 166,400 Ford Motor Co. † 17,600 189,376 Home Depot, Inc. (The) 10,900 458,236 Kimberly-Clark Corp. 9,600 706,176 COMMON STOCKS (58.2%)* cont. Shares Value Consumer cyclicals cont. Marriott International, Inc. Class A 12,218 $356,399 News Corp. Class A 14,000 249,760 Omnicom Group, Inc. 7,200 320,976 Stanley Black & Decker, Inc. 3,500 236,600 Target Corp. 18,100 927,082 Time Warner, Inc. 35,500 1,282,970 TJX Cos., Inc. (The) 18,500 1,194,174 Viacom, Inc. Class B 18,400 835,544 Wal-Mart Stores, Inc. 7,400 442,224 Walt Disney Co. (The) 31,800 1,192,500 Consumer staples (5.6%) Avon Products, Inc. 17,100 298,737 Coca-Cola Co. (The) 4,600 321,862 Coca-Cola Enterprises, Inc. 23,700 610,986 Colgate-Palmolive Co. 3,600 332,604 CVS Caremark Corp. 31,200 1,272,335 General Mills, Inc. 9,800 396,018 Hertz Global Holdings, Inc. † 35,000 410,200 Kellogg Co. 5,100 257,907 Kraft Foods, Inc. Class A 16,102 601,571 Lorillard, Inc. 2,700 307,800 Newell Rubbermaid, Inc. 27,500 444,125 PepsiCo, Inc. 5,500 364,925 Philip Morris International, Inc. 28,080 2,203,717 Procter & Gamble Co. (The) 31,500 2,101,364 SYSCO Corp. 6,400 187,712 Energy (6.9%) Anadarko Petroleum Corp. 2,200 167,926 Chevron Corp. 27,200 2,894,080 ConocoPhillips 8,000 582,960 Devon Energy Corp. 7,900 489,800 Exxon Mobil Corp. 44,000 3,729,440 Hess Corp. 7,400 420,320 National Oilwell Varco, Inc. 4,500 305,955 Newfield Exploration Co. † 6,800 256,564 Noble Corp. (Switzerland) † 16,300 492,586 Occidental Petroleum Corp. 9,900 927,630 Schlumberger, Ltd. 10,376 708,785 Total SA ADR (France) 22,100 1,129,530 Valero Energy Corp. 9,400 197,870 Financials (3.2%) Aflac, Inc. 10,800 467,208 American Express Co. 15,500 731,135 Citigroup, Inc. 46,350 1,219,468 Goldman Sachs Group, Inc. (The) 13,380 1,209,952 Progressive Corp. (The) 35,800 698,458 Prudential Financial, Inc. 27,400 1,373,287 Health care (9.6%) Abbott Laboratories 4,400 247,412 Aetna, Inc. 24,900 1,050,531 Baxter International, Inc. 21,300 1,053,924 Bristol-Myers Squibb Co. 17,600 620,224 Celgene Corp. † 3,600 243,360 CIGNA Corp. 13,700 575,400 Covidien PLC (Ireland) 11,825 532,243 6 Putnam VT Geor ge Putnam Balanced Fund COMMON STOCKS (58.2%)* cont. Shares Value Health care cont. Johnson & Johnson 49,000 $3,213,420 Medtronic, Inc. 14,000 535,500 Merck & Co., Inc. 48,900 1,843,530 Novartis AG ADR (Switzerland) 12,000 686,040 Pfizer, Inc. 144,648 3,130,183 Quest Diagnostics, Inc. 13,700 795,422 St. Jude Medical, Inc. 18,000 617,400 Stryker Corp. 13,800 685,998 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 8,400 339,024 Thermo Fisher Scientific, Inc. † 22,000 989,340 Insurance (2.3%) Allstate Corp. (The) 28,100 770,221 Chubb Corp. (The) 11,700 809,874 Marsh & McLennan Cos., Inc. 29,800 942,276 MetLife, Inc. 7,600 236,968 RenaissanceRe Holdings, Ltd. 2,600 193,362 Sun Life Financial, Inc. (Canada) 9,700 179,644 Travelers Cos., Inc. (The) 17,500 1,035,475 Investment banking/Brokerage (0.1%) Morgan Stanley 16,050 242,837 Real estate (0.5%) CreXus Investment Corp. R 11,500 119,370 Equity Residential Trust R 4,052 231,086 Prologis, Inc. R 8,772 250,791 Simon Property Group, Inc. R 1,641 211,591 Technology (4.5%) Adobe Systems, Inc. † 15,800 446,666 Apple, Inc. † 700 283,500 Cisco Systems, Inc. 65,300 1,180,624 EMC Corp. † 36,100 777,594 Hewlett-Packard Co. 20,800 535,808 Honeywell International, Inc. 20,200 1,097,870 IBM Corp. 3,300 606,804 Intel Corp. 24,000 582,000 KLA-Tencor Corp. 5,200 250,900 Microsoft Corp. 32,200 835,912 Oracle Corp. 10,100 259,065 Qualcomm, Inc. 7,800 426,660 SanDisk Corp. † 6,800 334,628 Texas Instruments, Inc. 8,700 253,257 Yahoo!, Inc. † 13,900 224,207 Transportation (0.4%) FedEx Corp. 2,400 200,424 United Parcel Service, Inc. Class B 5,900 431,821 Utilities and power (2.7%) Ameren Corp. 21,700 718,921 American Electric Power Co., Inc. 15,200 627,912 Dominion Resources, Inc. 4,300 228,244 Duke Energy Corp. 11,900 261,800 Edison International 18,900 782,460 Entergy Corp. 13,020 951,111 Exelon Corp. 3,200 138,784 NextEra Energy, Inc. 6,200 377,456 PG&E Corp. 18,640 768,341 Total common stocks (cost $85,809,903) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.3%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, May 20, 2041 $2,850,770 $3,110,903 4s, February 20, 2041 957,988 1,026,432 U.S. Government Agency Mortgage Obligations (9.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 898,370 923,321 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, January 1, 2042 4,000,000 4,404,375 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 1,741,644 1,895,253 5s, August 1, 2033 628,835 679,118 4 1/2s, TBA, January 1, 2042 5,000,000 5,321,485 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 954,587 982,739 3 1/2s, TBA, January 1, 2042 2,000,000 2,057,188 Total U.S. government and agency mortgage obligations (cost $19,836,483) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%)* Principal amount Value Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 $168,000 $169,516 Total U.S. government agency obligations (cost $168,229) U.S. TREASURY OBLIGATIONS (6.0%)* Principal amount Value U.S. Treasury Bonds 4 1/2s, February 15, 2036 $40,000 $52,346 U.S. Treasury Notes 3 1/2s, May 31, 2013 4,100,000 4,289,545 3 1/8s, May 15, 2021 400,000 446,672 2 5/8s, February 29, 2016 4,000,000 4,324,531 1s, August 31, 2016 1,600,000 1,617,625 Total U.S. treasury obligations (cost $10,693,742) CORPORATE BONDS AND NOTES (15.8%)* Principal amount Value Basic materials (1.0%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $45,000 $57,469 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 235,000 259,953 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 135,000 142,371 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 209,000 221,279 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 169,905 International Paper Co. sr. unsec. notes 9 3/8s, 2019 144,000 186,674 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,567 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 42,603 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 15,000 18,247 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 30,184 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 68,587 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 40,000 54,591 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 130,000 148,890 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 100,203 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 6,000 7,320 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (15.8%)* cont. Principal amount Value Basic materials cont. Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) $7,000 $8,050 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,350 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 5,000 5,190 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 33,750 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 50,782 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 103,634 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 10,000 10,182 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 250,000 264,375 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 129,258 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 157,341 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 46,163 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 18,361 Communication services (1.4%) American Tower REIT, Inc. sr. unsec. notes 7 1/4s, 2019 R 120,000 135,876 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 R 85,000 88,597 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 40,000 50,882 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 86,815 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 211,178 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 110,000 102,542 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 50,000 49,063 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 135,515 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 25,446 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 39,159 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 107,314 France Telecom sr. unsec. unsub. notes 8 1/2s, 2031 (France) 39,000 55,611 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 46,371 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 12,831 NBC Universal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 45,000 50,102 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 67,617 Qwest Corp. notes 6 3/4s, 2021 68,000 74,022 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 12,850 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 29,771 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 185,572 CORPORATE BONDS AND NOTES (15.8%)* cont. Principal amount Value Communication services cont. TCI Communications, Inc. company guaranty 7 7/8s, 2026 $45,000 $59,599 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 45,000 43,284 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 125,000 128,108 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 109,995 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 28,023 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 70,903 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 52,489 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 81,029 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 139,364 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 168,591 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 52,217 Consumer cyclicals (0.9%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 71,185 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 110,000 139,942 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 67,582 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 68,257 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 135,074 Ecolab, Inc. sr. unsec. unsub. notes 5 1/2s, 2041 15,000 16,814 Ecolab, Inc. sr. unsec. unsub. notes 4.35s, 2021 30,000 32,319 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 70,000 78,050 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 80,000 80,675 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 115,000 123,913 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 200,000 201,698 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 101,486 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 125,000 122,813 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 166,855 Owens Corning company guaranty sr. unsec. notes 9s, 2019 48,000 57,240 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 26,048 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 58,711 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 10,782 Time Warner, Inc. debs. 9.15s, 2023 85,000 116,268 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 60,000 80,725 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 85,000 114,134 8 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.8%)* cont. Principal amount Value Consumer staples cont. Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 $25,000 $39,414 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 161,398 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 44,588 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 168,692 195,112 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 20,505 21,160 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 143,184 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 230,000 306,958 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 23,759 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 55,000 75,879 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,424 Kroger Co. company guaranty 6 3/4s, 2012 60,000 60,999 Kroger Co. company guaranty 6.4s, 2017 55,000 65,413 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 104,814 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 116,686 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 111,391 Energy (1.0%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 181,482 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 113,265 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 33,041 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 148,050 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 59,445 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 33,075 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 128,837 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 35,451 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 68,936 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 28,331 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 50,000 51,156 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 19,394 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 92,250 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 66,546 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 40,220 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 136,578 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 72,115 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 156,319 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 41,953 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 82,863 CORPORATE BONDS AND NOTES (15.8%)* cont. Principal amount Value Energy cont. Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 $45,000 $58,198 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 33,558 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 39,102 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 65,000 71,486 Financials (6.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 88,949 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 58,251 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 193,931 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 45,000 40,050 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 105,000 102,224 AON Corp. jr. unsec. sub. notes 8.205s, 2027 200,000 233,110 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 83,285 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 1,988,325 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 205,000 206,449 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 120,000 125,657 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 253,192 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 228,964 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 51,583 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.257s, 2012 24,938 24,912 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 160,000 159,053 Capital One Capital III company guaranty 7.686s, 2036 40,000 39,900 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 145,000 150,438 Citigroup, Inc. sub. notes 5s, 2014 205,000 202,890 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 100,000 86,501 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 50,000 50,755 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 35,715 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 70,308 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 192,468 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 103,131 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 105,978 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 95,000 96,641 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 80,000 57,200 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 15,000 16,575 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 120,000 123,077 GATX Financial Corp. notes 5.8s, 2016 80,000 86,098 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 211,238 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 145,000 158,614 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 220,000 205,700 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 233,325 Putnam VT George Putnam Balanced Fund 9 CORPORATE BONDS AND NOTES (15.8%)* cont. Principal amount Value Financials cont. Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 $245,000 $243,142 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 82,587 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 142,788 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 249,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 167,805 ING Bank NV 144A sr. unsec. notes FRN 1.596s, 2013 (Netherlands) 240,000 234,411 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 41,513 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 18,068 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.457s, 2047 488,000 333,774 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 241,000 241,904 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 283,536 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 20,000 20,043 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 315,000 263,579 Loews Corp. notes 5 1/4s, 2016 35,000 38,535 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 147,513 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 190,159 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 280,286 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 311,250 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 52,857 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 64,517 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 90,200 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 169,042 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 57,877 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 32,132 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 308,050 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 59,103 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 54,638 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 38,664 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 85,441 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 110,000 112,301 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.546s, 2037 270,000 179,887 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 40,000 44,433 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 75,687 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 141,174 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 60,000 62,226 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 85,000 87,968 CORPORATE BONDS AND NOTES (15.8%)* cont. Principal amount Value Financials cont. Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 $295,000 $325,746 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 165,000 184,032 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 140,000 136,210 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 110,000 116,655 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 500,000 719,357 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 60,019 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 30,000 29,828 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 77,484 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 62,165 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,144 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 47,291 WellPoint, Inc. notes 7s, 2019 90,000 109,204 Technology (0.3%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 43,000 42,140 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 246,608 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 145,000 167,207 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 60,000 60,808 Transportation (0.4%) American Airlines 2011-2 Class A Pass Through Trust company guaranty secured airplanes 8 5/8s, 2021 50,000 51,875 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 21,000 23,488 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 47,816 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 97,562 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 15,725 16,354 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 70,890 72,839 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 30,000 30,982 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 69,648 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 168,366 167,735 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 101,504 108,863 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,936 Utilities and power (2.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 62,637 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 63,474 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 219,216 Beaver Valley Funding Corp. sr. bonds 9s, 2017 86,000 90,478 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 134,781 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 314,183 339,317 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 35,388 10 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.8%)* cont. Principal amount Value Utilities and power cont. Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 $70,000 $76,711 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.879s, 2066 248,000 208,412 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 106,174 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 73,293 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 84,118 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 95,152 Electricite de France 144A notes 6.95s, 2039 (France) 100,000 117,691 Electricite de France 144A sr. notes 5.6s, 2040 (France) 40,000 40,487 Electricite de France 144A sr. notes 4.6s, 2020 (France) 120,000 122,650 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 130,000 127,471 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 45,000 44,082 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 50,000 54,474 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 95,000 98,368 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 30,000 31,620 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 39,847 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 46,670 Kansas Gas and Electric Co. bonds 5.647s, 2021 42,679 45,469 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 110,000 115,512 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 10,000 12,448 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 56,286 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 58,209 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 36,771 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 42,400 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 27,593 27,593 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 220,217 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 98,010 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 90,714 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 139,662 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,810 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 160,000 211,684 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 150,000 150,505 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 125,000 151,833 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 300,150 Total corporate bonds and notes (cost $26,802,610) CONVERTIBLE PREFERRED STOCKS (1.4%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 14,503 $784,975 General Motors Co. Ser. B, $2.375 cv. pfd. 13,910 478,156 MetLife, Inc. $3.75 cv. pfd. 7,600 468,312 PPL Corp. $4.75 cv. pfd. 8,707 481,062 PPL Corp. $4.375 cv. pfd. 6,662 367,010 Total convertible preferred stocks (cost $2,878,251) INVESTMENT COMPANIES (0.9%)* Shares Value Market Vectors Gold Miners ETF 2,400 $113,160 Utilities Select Sector SPDR Fund 32,300 1,162,154 Vanguard MSCI Emerging Markets ETF 6,700 256,007 Total investment companies (cost $1,151,557) MORTGAGE-BACKED SECURITIES (0.6%)* Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $250,000 $255,000 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 921,997 16,711 Ser. T-56, Class 3, IO, 0.472s, 2043 654,485 307 Ser. T-56, Class 1, IO, 0.294s, 2043 871,944 545 Ser. T-56, Class 2, IO, 0.123s, 2043 782,772 734 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 24,913 21,425 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 120,199 121,100 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 85,725 Ser. 99-C1, Class G, 6.41s, 2031 97,000 84,633 Ser. 98-C4, Class H, 5.6s, 2035 143,000 154,737 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.6s, 2049 128,441 130,565 FRB Ser. 07-HQ12, Class A2FL, 0.528s, 2049 110,351 103,730 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 146,000 7,300 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.644s, 2034 51,166 40,933 Total mortgage-backed securities (cost $984,810) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $36,026 IL State G.O. Bonds 4.421s, 1/1/15 65,000 67,471 4.071s, 1/1/14 185,000 190,313 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 66,378 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 45,333 Total municipal bonds and notes (cost $375,209) ASSET-BACKED SECURITIES (0.0%)* Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † $14,822 $1 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.028s, 2032 62,050 24,758 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 184,000 23,945 Total asset-backed securities (cost $87,870) Putnam VT George Putnam Balanced Fund 11 FOREIGN GOVERNMENT BONDS AND NOTES (—%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $34,000 $30,617 Total foreign government bonds and notes (cost $35,492) SHORT-TERM INVESTMENTS (11.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% e 15,578,368 $15,578,368 Straight-A Funding, LLC commercial paper with an effective yield of 0.114%, February 21, 2012 $2,000,000 1,999,462 Straight-A Funding, LLC commercial paper with an effective yield of 0.065%, February 1, 2012 3,000,000 2,999,509 Total short-term investments (cost $20,577,339) Total investments (cost $169,401,495) Key to holding’s abbreviations ADR American Depository Receipts ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $179,006,588. † Non-income-producing security. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,685,781 to cover certain TBA contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,962,061 $— $— Capital goods 5,871,226 — — Communication services 8,745,194 — — Conglomerates 4,021,142 — — Consumer cyclicals 9,221,485 — — Consumer staples 10,111,863 — — Energy 12,303,446 — — Financials 20,149,022 — — Health care 17,158,951 — — Technology 8,095,495 — — Transportation 632,245 — — Utilities and power 4,855,029 — — Total common stocks — — Asset-backed securities $— $48,704 $— Convertible preferred stocks — 2,579,515 — Corporate bonds and notes — 28,261,773 — Foreign government bonds and notes — 30,617 — Investment companies 1,531,321 — — Mortgage-backed securities — 1,023,445 — Municipal bonds and notes — 405,521 — U.S. Government Agency Obligations — 169,516 — U.S. Government and Agency Mortgage Obligations — 20,400,814 — U.S. Treasury Obligations — 10,730,719 — Short-term investments 15,578,368 4,998,971 — Totals by level $— The accompanying notes are an integral part of these financial statements. 12 Putnam VT Geor ge Putnam Balanced Fund Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $153,823,127) $174,308,075 Affiliated issuers (identified cost $15,578,368) (Note 5) 15,578,368 Dividends, interest and other receivables 788,529 Receivable for shares of the fund sold 69,063 Receivable for investments sold 405,912 Total assets Liabilities Payable to custodian 23,904 Payable for shares of the fund repurchased 96,655 Payable for compensation of Manager (Note 2) 81,198 Payable for investor servicing fees (Note 2) 14,873 Payable for custodian fees (Note 2) 8,192 Payable for Trustee compensation and expenses (Note 2) 88,481 Payable for administrative services (Note 2) 445 Payable for distribution fees (Note 2) 20,252 Payable for purchases of delayed delivery securities (Note 1) 11,702,128 Other accrued expenses 107,231 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $284,672,324 Undistributed net investment income (Note 1) 3,497,429 Accumulated net realized loss on investments (129,648,113) Net unrealized appreciation of investments 20,484,948 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $83,017,466 Number of shares outstanding 11,445,521 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.25 Computation of net asset value Class IB Net assets $95,989,122 Number of shares outstanding 13,292,800 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.22 The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 13 Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $14,449) $3,190,832 Interest (including interest income of $13,970 from investments in affiliated issuers) (Note 5) 2,232,291 Total investment income Expenses Compensation of Manager (Note 2) 1,029,334 Investor servicing fees (Note 2) 194,772 Custodian fees (Note 2) 19,700 Trustee compensation and expenses (Note 2) 14,880 Administrative services (Note 2) 5,752 Distribution fees — Class IB (Note 2) 259,096 Auditing 100,227 Other 57,818 Total expenses Expense reduction (Note 2) (4,191) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 8,412,035 Net unrealized depreciation of investments, during the year (6,577,962) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $3,745,735 $4,681,170 Net realized gain on investments 8,412,035 7,584,107 Net unrealized appreciation (depreciation) of investments (6,577,962) 9,302,303 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (2,167,229) (5,213,475) Class IB (2,233,016) (5,946,530) Decrease from capital share transactions (Note 4) (27,937,390) (24,653,613) Total decrease in net assets Net assets: Beginning of year 205,764,415 220,010,453 End of year (including undistributed net investment income of $3,497,429 and $4,161,774, respectively) The accompanying notes are an integral part of these financial statements. 14 Putnam VT Geor ge Putnam Balanced Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/11 .15 .06 (.17) — .74 .74 2.07 100 12/31/10 .16 .58 (.37) — .74 f .74 f 2.38 191 12/31/09 .19 1.22 (.31) — 1.00 g,h .77 g 3.15 237 12/31/08 .33 (4.35) (.47) (.82) .77 g .77 g 3.85 140 12/31/07 .35 (.20) (.38) (1.19) .72 g .72 g 3.03 128 Class IB 12/31/11 .13 .07 (.15) — .99 .99 1.82 100 12/31/10 .14 .57 (.35) — .99 f .99 f 2.13 191 12/31/09 .17 1.21 (.28) — 1.25 g,h 1.02 g 2.87 237 12/31/08 .31 (4.33) (.44) (.82) 1.02 g 1.02 g 3.59 140 12/31/07 .32 (.20) (.34) (1.19) .97 g .97 g 2.78 128 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.05% 12/31/08 0.04 12/31/07 0.02 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 15 Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks a balanced investment producing both capital growth and current income by investing primarily in value-oriented stocks of large companies and government, corporate and mortgage-backed bonds. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which 16 Putnam VT Geor ge Putnam Balanced Fund risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. E) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market. During the reporting period, the fund did not utilize the program. F) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $128,267,273 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $94,493,860 $— $94,493,860 12/31/16 33,773,413 — 33,773,413 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $9,835 to decrease undistributed net investment income with a decrease to accumulated net realized losses of $9,835. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $24,992,790 Unrealized depreciation (5,888,685) Net unrealized appreciation 19,104,105 Undistributed ordinary income 3,497,429 Capital loss carryforward (128,267,273) Cost for federal income tax purposes $170,782,338 I) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.0% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Putnam VT Geor ge Putnam Balanced Fund 17 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $83 under the expense offset arrangements and by $4,108 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $138, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $171,036,924 and $203,191,221, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $56,574,168 and $64,561,280, respectively. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 403,822 $2,966,888 140,748 $964,199 568,844 $4,051,868 275,934 $1,869,927 Shares issued in connection with reinvestment of distributions 294,460 2,167,229 773,513 5,213,475 304,226 2,233,016 886,219 5,946,530 698,282 5,134,117 914,261 6,177,674 873,070 6,284,884 1,162,153 7,816,457 Shares repurchased (2,331,029) (16,859,247) (2,480,874) (16,850,700) (3,122,174) (22,497,144) (3,222,702) (21,797,044) Net decrease Note 5 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $13,970 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $81,423,564 and $81,903,080, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 7 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) The fund designated 77.98% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT Geor ge Putnam Balanced Fund Putnam VT Geor ge Putnam Balanced Fund 19 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT Geor ge Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT George Putnam Balanced Fund 21 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. 272240 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
